Title: To Benjamin Franklin from David Hall, 20 December 1764
From: Hall, David
To: Franklin, Benjamin


Dear Sir,
Philada. Decr. 20. 1764.
Tho’ I have nothing material to say, yet as I promised to write you by every Ship from this Port to yours, choose rather to put you to a small Expence of Postage, than be altogether silent.

I begin then with acquainting you, that Mrs. Franklin and Sally are well, as is your Son, who I saw the Day before Yesterday. The Papers are sent you by this Vessel, and among them that of this Day, in which you will see a Paper in your Behalf, signed by John Hughes, desiring the Author or Authors of an Answer to your Remarks, to publish his or their Names, &c. Mrs. Franklin tells me she has sent you the Answer, else I should have done it.
You will see a Proclamation in one of the Gazettes, in which there is a Cessation of Hostilities against the Indians, and of Consequence the Troops will be discharged but the Six Shawanese Hostages have given Colonel Bouquet the Slip at Pittsburgh, which gives, I understand, some Uneasiness; the Reason of their going off not known, at least not made publick; but I have heard that one of them had a Quarrel with one David Owen, a white Man, but a worthless Fellow, in which the Indian was killed, and that that was the Occasion of the others going off; however, as the Colonel is expected in Town in a Day or two, we shall probably hear further. If the Papers have come to your Hands, you will find the Shawanese were more backward than the other Indians in agreeing to the Peace, the Reason of which we have since heard was, that at the Time they were treating with the Colonel, there were a Number of French Traders in their Town, who, it is said, brought them Plenty of Goods and Ammunition, and that this is the third time they have been supplied by the French during the late War. I don’t know any thing else in the News Way just now worth communicating; only that we have a very bad Gang about Town, who are every Night robbing Houses, or attacking People about the Skirts of the City, so that I suppose we shall have another Hanging Bout by and by. Our Roads as you will see by this Day’s Paper, are also infested by Highwaymen.

Business goes on as usual; we are now printing the Votes of the New Assembly, there being an Order, it seems, to print the Minutes of every Sitting, as soon as conveniently they can be done. Hope to have the Pleasure of hearing from you soon, with all your News; which will be most agreeable to Dear Sir, Yours most affectionately,
David Hall.
